UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARLAINA KOLLER-GURGIGNO,
Plaintiff,

Vv.

  

THE CITY OF YONKERS; THE CITY OF a | ton
YONKERS POLICE DEPARTMENT; POLICE
OFFICER VINCENT GURGIGNO, JR. #314),
SERGEANT JAMES McGOVERN (#103),
POLICE OFFICER PATRICK SALIERNO
(#987); POLICE OFFICER REMY SUSINI
(#293); POLICE OFFICER ROMANO (#995);
LIEUTENANT FOLEY; LIEUTENANT
GELESKI; POLICE OFFICER JOHN DOE;
POLICE OFFICER JANE DOE; ANNA
GURGIGNO; and VINCENT GURGIGNO,
SR.,

ORDER

18 CV 98 (VB)

Defendants.

The Court conducted a case management conference on December 4, 2019, at which
counsel for all parties appeared in person, and at which counsel discussed the parties’ intent to
participate in private mediation in January 2020.

Accordingly, it is HEREBY ORDERED:

1. By December 18, 2019, plaintiff shall notify the Court as to how she intends to
proceed against all defendants in this action, and if any defendants will be dismissed
from this case pursuant to Rule 41.

2. The Court will hold a subsequent conference on February 28, 2020, at 9:30 a.m.,
during which the parties shall be prepared to discuss anticipated motion practice,
including summary judgment.

Dated: December 5, 2019
White Plains, NY
V/ ORDERED,

 

\u L.'Briccetti
United States District Judge
